People v Tauzard (2015 NY Slip Op 07689)





People v Tauzard


2015 NY Slip Op 07689


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-05187
 (Ind. No. 2401/11)

[*1]The People of the State of New York, respondent,
vDeivy Tauzard, appellant.


Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), for appellant, and appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Jeanette Lifschitz of counsel; Lorrie A. Zinno on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Modica, J.), rendered April 16, 2013, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant's motion to suppress his statements to law enforcement officials.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256). The record does not demonstrate that the defendant "grasped the concept of the appeal waiver and the nature of the right he was forgoing" (People v Bradshaw, 18 NY3d 257, 267; see People v Jemmott, 125 AD3d 1005; cf. People v Sanders, 112 AD3d 748, affd 25 NY3d 337).
Contrary to the defendant's contention, raised in his pro se supplemental brief, the Supreme Court properly denied his motion to suppress his statements to law enforcement officials. The evidence presented at the suppression hearing supports the Supreme Court's determination that the defendant's statements were not the product of a custodial interrogation improperly conducted without the benefit of prior Miranda warnings (see People v Yukl, 25 NY2d 585; People v Warren, 124 AD3d 699; Miranda v Arizona, 384 U.S. 436; People v Marcelle, 120 AD3d 833; People v Williams, 97 AD3d 769).
The sentence imposed was not excessive (see People v Suitte, 90 AD3d 80).
The defendant's remaining contentions, raised in his pro se supplemental brief, are either without merit or not properly before this Court.
ENG, P.J., DILLON, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court